DETAILED ACTION
This action is in response to the initial filing of Application no. 16/575916 on 09/19/2019.
Claims 1- 18 are still pending in this application, with claims 1, 7 and 13 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4 (with dependent claims 5 and 6), 8, 10 (with dependent claims 11 and 12), 14 and 16 (with dependent claims 17 and 18) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior art fails to teach or suggest in reasonable combination the limitations recited in these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burceanu et al. (US 2020/0004831) in view of Shah et al. (“Optimizing Natural Language Interface for Relational Database”) (“Shah”), and further in view of Park et al. (US 2018/0018971) (“Park”) and further in view of Kandi (“Language Modelling for Handling Out-of-Vocabulary Words in Natural Language Processing”). 
 For claim 1, Burceanu discloses a computer system (client system, Fig.2-A and Fig.3; Abstract) comprising: a processing unit (Fig.2-A, 22) operatively coupled to memory (Fig.2A, 24); an artificial intelligence (AI) platform (translation application comprising a translator module, Fig.3, 41 and 62; [0033]) operatively coupled to the processing unit ([0029] [0030] [0033]), including: a query manager to pre-process a natural language (NL) query (component to parse and analyze respective natural language input, [0033]) including tokenizing ([0033]); a translation manager (translator, Fig.23, 62; [0033]) to convert the NL query to a structured query language (SQL) ([0033] [0034] [0042] [0043] [0045] [0046]); and an SQL manager (database server, Fig.4, 18) operatively coupled to the translation manager, to execute the SQL ([0035]). Yet, Burceanu fails to teach the following: the pre-processing further comprises annotating a part-of-speech tag of one or more identified query tokens and mapping the annotated one or more identified query tokens against a knowledge base; an evaluator, operatively coupled to the query manager, to assess the identified query tokens against the knowledge base, including identify one or more query tokens absent from the knowledge base and leverage a neural network to predict a probability of a relationship between the query tokens absent from the knowledge base and one or more tokens populated in the knowledge base, wherein the translator is operatively coupled to the evaluator and selectively incorporates the query tokens  absent from the knowledge base into the NL query responsive to the predicted probability; and the SQL manager evaluates the validity of the executed SQL.

Furthermore, Park discloses a method for performing word embedding (Abstract), wherein one or more words of an input sentence are mapped against a knowledge base (words are converted to vector representations using a pre-learned neural network model, wherein the knowledge base comprises feature vectors of labeled (pre-learned) words, [0050 – 0053] [0056] [0057] [0108] [0109]); one or more words are determined to be absent from the knowledge base (a word is detected as unlabeled, or unseen, since a feature vector corresponding to the word dose not exists, [0050 – 0054] [0058] [0110]); a neural network is leveraged to predict a probability of a meaning of query tokens absent from the knowledge base (a separate neural network is used to determine the feature vector of the unseen/unlabeled words by determining the contextual meaning of the unseen word/unlabeled word using the labeled words contained in sentences comprising the unlabeled words, [0059 – 0061] [0112]). Moreover, an input sentence is interpreted by selectively incorporating query tokens absent from the knowledge base (all of the feature vectors of query tokes absent from the knowledge base are selected to interpret a sentence, [0026] [0093 – 0097]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Burceanu’s invention in the same that that Shah’s, Parks’ and Kandi’s inventions have been improved to achieve the following predictable results for the purpose of enabling a user to interact with databases using natural language, wherein neural networks which rely on cognitive and deep learning are more effectively used to convert the natural language to database language such as SQL (Shah, Introduction, pg. 131): the pre-processing further comprises annotating a part-of-speech tag of one or more identified query tokens and mapping the annotated one or more identified query tokens against a knowledge base; an additional component which parses and analyzes the NL input (Burceanu, [0033]), e.g. an evaluator, is operatively coupled to the query manager, to assess the identified query tokens against the knowledge base, including identify one or more query tokens absent from the knowledge base and leverage a neural network to predict a probability of a relationship between the query tokens absent from the knowledge base and one or more tokens populated in the knowledge base, wherein the translator is operatively coupled to the evaluator and selectively incorporates the query tokens absent from the knowledge base into the NL query responsive to the predicted probability; and the SQL manager further comprises a policy gradient algorithm to 

For claims 7 and 13, Burceanu  discloses computer program product to interpret and manage an executable codified infrastructure, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor (Abstract; [0006] [0007]) to: pre-process a natural language (NL) query (component to parse and analyze respective natural language input, [0033]) including tokenizing ([0033]); translated the NL query to a structured query language (SQL) ([0033] [0034] [0042] [0043] [0045] [0046]); and execute the SQL ([0035]). Yet, Burceanu fails to teach the following: the pre-processing further comprises annotating a part-of-speech tag of one or more identified query tokens and mapping the annotated one or more identified query tokens against a knowledge base; evaluate the identified query tokens against the knowledge base, including identify one or more query tokens absent from the knowledge base and leverage a neural network to predict a probability of a relationship between the query tokens absent from the knowledge base and one or more tokens populated in the knowledge base; selectively incorporate the query tokens absent from the knowledge base into the NL query responsive to the predicted probability; and evaluate the validity of the executed SQL.
However, Shah discloses a method for optimizing a natural language interface for a relational database (Abstract), wherein words of an input query are annotated with parts of speech tags and applied to a recurrent neural network to generate a SQL query (V. Architecture of the System and A. Query Generator Module, pg. 134); and the validity of the executed SQL query  is evaluated (the focus on this work is the neural network approach to handle the NL to 
Furthermore, Park discloses a method for performing word embedding (Abstract), wherein one or more words of an input sentence are mapped against a knowledge base (words are converted to vector representations using a pre-learned neural network model, wherein the knowledge base comprises feature vectors of labeled (pre-learned) words, [0050 – 0053] [0056] [0057] [0108] [0109]); one or more words are determined to be absent from the knowledge base (a word is detected as unlabeled, or unseen, since a feature vector corresponding to the word dose not exists, [0050 – 0054] [0058] [0110]); a neural network is leveraged to predict a probability of a meaning of query tokens absent from the knowledge base (a separate neural network is used to determine the feature vector of the unseen/unlabeled words by determining the contextual meaning of the unseen word/unlabeled word using the labeled words contained in sentences comprising the unlabeled words, [0059 – 0061] [0112]). Moreover, an input sentence is interpreted by selectively incorporating query tokens absent from the knowledge base (all of the feature vectors of query tokes absent from the knowledge base are selected to interpret a sentence, [0026] [0093 – 0097]).
Moreover, Kandi discloses a method for language modeling for handling out of vocabulary word sin natural language processing (Executive Summary), wherein predicting a probability of a meaning of an out of vocabulary word further comprises predicting the probability of a relationship between the out of vocabulary words (lndn and fidditch) and the words populated in a knowledge base (London, China, Dresden, Paris, Sport, Video, Basketball, etc.) (3.5 Model Selection, 4.3.3 Prediction Model Preparation and Training, 4.3.4 Sequence 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Burceanu’s invention in the same that that Shah’s, Parks’ and Kandi’s inventions have been improved to achieve the following predictable results for the purpose of enabling a user to interact with databases using natural language, wherein neural networks which rely on cognitive and deep learning are more effectively used to convert the natural language to database language such as SQL ( Shah, Introduction, pg. 131): the pre-processing further comprises annotating a part-of-speech tag of one or more identified query tokens and mapping the annotated one or more identified query tokens against a knowledge base; a parsing and analyzing of the natural language input (Burceanu, [0033]) further comprises evaluating the identified query tokens against the knowledge base including identifying one or more query tokens absent from the knowledge base and leveraging a neural network to predict a probability of a relationship between the query tokens absent from the knowledge base and one or more tokens populated in the knowledge base; selectively incorporating the query tokens  absent from the knowledge base into the NL query responsive to the predicted probability; and performing reinforcement learning to further evaluate the validity of the executed SQL (Burceanu, the translator model is a set of trained neural networks, [0045]) (Shah, B, Database Module, pg. 134 and 135).

 For claims 3, 9 and 15, Shah, Kandi and Park further disclose, wherein leveraging the neural network further comprises the evaluator to: create a composite representation of the annotated query tokens in a first layer of the neural network (and concatenate an output vector for the composite query tokens, and input the concatenated query tokens at a second layer of the neural network (Shah, V. Architecture of the System and A. Query Generator Module, pg. 134) (Kandi. In step 3, we define a model for each forward and backward sequence with 3 layers. The first embedding layer creates a real valued vector for each sequence, 3.5.1 Model Preparation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SONIA L GAY/Primary Examiner, Art Unit 2657